366 F.2d 479
Teresa M. SMITH, Appellant,v.INDUSTRIAL ACCIDENT COMMISSION OF the STATE OF CALIFORNIA, etc. et al., Pacific Employers Insurance Company, District Court of Appeal of California, Appellees.
No. 20720.
United States Court of Appeals Ninth Circuit.
September 23, 1966.

Teresa M. Smith, in pro. per.
Everett A. Corten, Sheldon C. St. Clair, San Francisco, Cal., for appellee Ind. Acc. Comm. of State of Cal.
Before MADDEN, Judge of the U. S. Court of Claims, and BARNES and ELY, Circuit Judges.
PER CURIAM:


1
Before us is an appeal from a dismissal of claim against several defendants for alleged fraud arising from the adjudication of a claim for damages allegedly sustained by plaintiff in two industrial accidents occurring in 1953. This matter has been before us previously. (Smith v. Industrial Acc. Comm., No. 19,304, decided February 10, 1965 (not published).


2
Five different judges of the district court decided that the federal courts have no jurisdiction in this matter. The district court also decided there are no grounds for jurisdiction based upon diversity of citizenship; that the matters involved have been fully adjudicated by proceedings in various courts, up to and including the Supreme Court of the United States; and that res adjudicata applies.


3
The district court dismissed the action with prejudice, and enjoined appellant from filing further similar proceedings in the district court bearing on the 1953 industrial accidents.


4
Prior to the hearing on this appeal, the appellant moved to remand the matter to the district court, so as to file information "from a special witness or witnesses, as the case may be." This we cannot do.


5
The motion to remand is denied.


6
The dismissal of the cause of action, and the injunction order, are affirmed in all particulars.